Citation Nr: 1801607	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-10 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, including as secondary to service-connected residuals of right lung surgery.

3.  Entitlement to a compensable rating for residuals of right lung surgery.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Adam Werner, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from November 1979 to December 1992, including service in support of Operation Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of the hearing is associated with the claims file.

The claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, including as secondary to service-connected residuals of right lung surgery, was originally adjudicated as a claim of service connection for depression.  To ensure that any diagnosis of a psychiatric disability is considered, the Board has recharacterized the issue as an acquired psychiatric disorder, to include major depressive disorder, including as secondary to service-connected residuals of right lung surgery.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, during an August 2014 private medical examination, the Veteran reported that he had not worked in years due to his disabilities.  During his September 2017 Board hearing, the Veteran reiterated his contention that his disabilities have rendered him unemployable.  In November 2017, the Veteran submitted a formal application for TDIU.  A claim for a TDIU rating is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, in light of the Veteran's contentions and his submission of a formal application, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board for adjudication.

The Board notes that additional evidence has been received since the claims were last adjudicated.  However, given that the decision herein in favorable and the remaining issue are being remanded, there is no prejudice for the Board to procced with the appeal.  

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to a compensable rating for residuals of right lung surgery, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO for further development.


FINDINGS OF FACT

1.  The March 2012 rating decision that denied the Veteran's claim of entitlement to service connection for depression was not appealed and is final.

2.  Evidence received from the Veteran since the March 2012 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, including as secondary to service-connected residuals of right lung surgery.


CONCLUSIONS OF LAW

1.  The March 2012 rating decision that denied service connection for depression is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, including as secondary to service-connected residuals of right lung surgery.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision to reopen service connection for an acquired psychiatric disorder is favorable, there is no need to discuss whether VA has complied with its duties to notify and assist.  38 U.S.C. §§ 5102-5103A, 5107; 38 C.F.R. §§ 3.159, 3.326 (a).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105 (c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, a March 2012 rating decision denied the Veteran's claim of entitlement to service connection for depression based on the lack of an in-service incurrence that led him to develop depression.  The Veteran did not appeal that decision.  The pertinent evidence of record at the time of that decision included the Veteran's partial service treatment records (STRs), a January 2011 VA examination report, and lay testimony concerning his depression.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

In November 2013, the Veteran filed a new claim of entitlement to service connection for depression, this time contending that his depression is secondary to his service-connected residuals of right lung surgery.  See November 2013 Correspondence.  The Board notes that a new etiological theory does not constitute a new claim. Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C. § 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under 38 U.S.C. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

In August 2014, the Veteran followed up on his November 2013 claim with a July 2014 examination report from a private psychologist, Dr. J.A., who diagnosed the Veteran with major depressive disorder and concluded it was "at least as likely as not" etiologically related to active service.  Dr. J.A. opined that the Veteran's depression was the result of "physical problems, which occurred while he was in the service, but also other environmental factors which occurred while he was in the service and he sought treatment for those problems."  During the examination, the Veteran reported that he began to experience more trouble with depression after his right lung surgery.

In July 2015, the Veteran was afforded a VA examination concerning his claimed depression.  The examiner determined that the Veteran did not have a current disability, but noted that the Veteran had been diagnosed with depression in the past.

In October 2015, the Veteran submitted a medical opinion from Dr. J.A., who diagnosed the Veteran with a depressive illness and concluded that it was "at least as likely as not . . . incurred in or caused by the claimed in-service injury, event, or illness."

During his September 2017 Board hearing, the Veteran's representative testified that the Veteran's service-connected lung surgery residuals have kept him from working and caused him to isolate himself, which has contributed to his depression.

Overall, the Board finds that the evidence submitted by the Veteran since the March 2012 rating decision is new and material.  The Board notes that this evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, reopening the claim of entitlement to service connection for depression is warranted.
 

ORDER

New and material evidence having been presented, the claim of entitlement to service connection for depression is reopened.



REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the issues on appeal.

I.  Entitlement to Service Connection for an Acquired Psychiatric Disorder

In this case, remand is necessary in order to obtain Social Security Administration (SSA) records that may provide additional information concerning the Veteran's disabilities.  In his August 2014 examination report, Dr. J.A. suggested that the Veteran was in receipt of Social Security disability benefits.  There is reason to believe that these records could be relevant in deciding his current VA appeal.  

Remand is also necessary in order to obtain additional STRs that may corroborate the Veteran's testimony concerning an in-service psychiatric condition.  During his January 2011 VA examination, the Veteran reported that he attended mental health counseling following a domestic violence incident.  Indeed, the available STRs indicate that he attended counseling, but the treatment notes are unavailable-instead, there are multiple notations that "extended notes" are kept in a different mental health records.  This record has not been associated with the claims file, and there is no indication that VA has made any attempt to obtain it.

Finally, remand is necessary in order to obtain additional VA treatment records, as the record indicates the Veteran has sought mental health treatment through VA before.  However, the only VA medical records currently associated with the claims file are VA examination reports.

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Here, the Veteran asserts that he has depression that is related to active service, either on a direct or secondary basis.  He has been afforded two VA examinations, neither of which adequately address his claim-the January 2011 examiner diagnosed major depressive disorder but did not provide a nexus opinion; the July 2015 examiner found that the Veteran did not suffer from depression, but did not comment on the private medical opinions to the contrary.  Also, a November 2017 DBQ report completed by a private clinician showed a diagnosis of major depressive disorder but did not provide a nexus opinion.  Moreover, the additional records sought on appeal may provide further detail concerning the circumstances of the Veteran's claimed depression.  

In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).

The Board finds that the private medical opinions of record provide an insufficient basis for a grant of service connection at this time.  In both his August 2014 examination report and October 2015 opinion, Dr. J.A. merely states a conclusion without providing a rationale to support it.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Instead of providing detailed, well-reasoned medical findings, Dr. J.A.'s conclusions serve mainly to criticize the January 2011 VA examiner.  If anything, this goes more to the adequacy of the VA examination, than to provide a basis for a grant of service connection.  

On remand, the Veteran must be afforded another VA examination for his claimed psychiatric disability, and the examiner must provide an opinion which addresses the conflicting evidence of record and offers a well-reasoned conclusion regarding the nature and etiology of any psychiatric disability present.  The examiner should specifically address the Veteran's contention that he has depression that is related to his service-connected lung surgery residuals.

II.  Entitlement to a Compensable Rating for Residuals of Right Lung Surgery

During his September 2017 Board hearing, the Veteran's representative testified that the Veteran's service-connected residuals of right lung surgery have worsened since his last VA examination.  Specifically, Veteran's representative stated that his condition has worsened to the point that he has trouble with any kind of exertion, cannot be around smoke, and needs to constantly clear his throat.  The Veteran testified that he aches all day and at night, which prevents him from sleeping.

The Board notes that there is a December 2017 request for a VA physical examination associated with the claims file, which requests an examination to determine the current severity of the Veteran's lung surgery residuals.  Therefore, on remand, the RO should ensure the examination is scheduled.

III.  Entitlement to TDIU

The Board finds that since the Veteran's other claims on appeal may impact his combined total disability rating, the issues are inextricably intertwined with his claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, a decision on the claim for a TDIU would be premature, and remand is also required pending resolution of the intertwined claims.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All efforts to obtain additional evidence must be documented in the electronic record. 

2.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA for the Veteran.  All requests for records and their responses should be associated with the claims file.  Any records obtained should be associated with the claims file.

3.  Contact the National Personnel Records Center (NPRC) or other appropriate authority, and request that a search be conducted for all service treatment records (including copies) pertaining to the Veteran during his period of service, to specifically include any 56th Medical Group Mental Health Services records from the early 1990s.

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  

Specifically, the RO must: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond.

4.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist with sufficient expertise to determine the nature and etiology of all currently present psychiatric disabilities, to include major depressive disorder.  The examiner must review the claims file and must note that review in the report.  The examiner must provide a complete rationale for all opinions expressed.  Based on the examination and a review of the record, the examiner is requested to provide the following opinions:

(a) Diagnose all psychiatric disabilities present during the appeal period.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is related to any aspect of active service?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that was caused or aggravated by his service-connected residuals of right lung surgery?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

5.  Follow up on the December 2017 request for a VA examination to determine the current severity of the Veteran's service-connected residuals of right lung surgery, and ensure that such examination is scheduled.

6.  Then, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


